         Case 2:02-cr-00279-JAD-VCF Document 97 Filed 09/21/20 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                        Case No. 2:02-cr-00279-JAD-VCF
 4
                   Plaintiff,                         ORDER
 5
            v.                                                ECF No. 96
 6
     WILLIAM TELLEZ,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Monday, September 28, 2020 at 1:30 p.m., be vacated and continued to December 21,

12   2020, at 1:30 p.m.

13          DATED this 21st day of September, 2020.

14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
